Hon. Jack Wiech        Attention: w., scanlan
County Attorney        Opinion Number O-2985
Cameron County         Re: Does Article 6797, relative to
Brownsville,Texas      bridges and ferries, contemplatethat
                       the Interest as well as principal of
                       bonds thereunder be retired solely
                       upon the revenues assessed and col-
Dear Sir:              lected as tolls?
          We acknowledgereceipt of your opinion request   of
recent date ,andquote from your letter as follows:
          “The Commissioners1 Court of this County
     contemplatesthe constructionof a causeway
     over Laguna de la Madre between the mainland
     and Padre Island, and, in connectiontherewith,
     has ~been studying the statutes relative to
     bridges and ferries being Article 6794 Revised
     Statutes of Texas, 1925, et seq. and a 4iffer-
     ence of opinion has arisen relative to the con-
     struction to be placed upon Article 6797.
            “Zhe said Article 6797 reads as follows:
          “‘Whenever any county bonds are issued to
     build bridges, the commissionerscourt may as-
     sess and collect tolls on said bridges sufficient
     to pay the interestfonbonds so issued; and, If
     $&ought orooe& suf &Lent to oay the interest
     and create a ink&&fund     ith hi h to uay thg
     princiaal at iaturitv. allwof w?~Lc:shall be done
     under such rules as said court may prescribe.’
     (underliningours)
     “and, there being no authoritiesconstruingthe
     said statute,your opinion is requested as to
     whether that part of the statute hereinabove
     quoted and underlined, contemplatesthat the in-
     terest as well as principal of the bonds there-
     under be retired solely upon revenues assessed
     and collected as tolls or whether, in addition
     to tolls, an ad valorem tax would be contempl.ated
                .-




Hon. Jack Wiech, page 2


     as security for either or both the prlnci-
     pal and interest on said bonds.U
          We find no authorityunder the laws of this State
providing for the Issuance of revenue bonds for the purpose
of building bridges. We do not believe that Article 6797
of Vernon's Annotated Civil Statutes provides for the issu-
ance of any kind of bonds, said article simply provides that
wmver    countv bpgSs are is-     to build bridges the Commis-
sioners' Court u    assess and collect tolls on said bridges
sufficientto pay the interest on said bonds so issued and
to create a sinklng  fund with which to pay the principal at
maturity.
          Bonds voted for the constructionof bridges must be
tax bonds, voted under the general laws end the.Constitution
of the State of Texas, and a sufficientlevy made out of county
funds to create a sinking fund with which to pay the interest
and principal at maturity. Acting under authority of Article
6797 the Commissioners'Courts may in their discretion assess
and collect tolls on said bridges erected from the issuance of
said bonds to supplementthe sinking fund; however, we call
your attention to the fact that if county bonds voted for the
purpose of building bridges were presented to this department
for approval we could not take Into consideration,in deter-
mining the countyls ability to pay for said bonds, the fact
that the Commissioners1 Court was assessing ana collecting
tolls.
          Answering your question specifically,and based upon
the above reasons, it is our opinion that Article 6797 does
not contemplatethat the interest as well as the principal of
the bonds issued for bridges be retired solely upon revenues
assessed and collected as tolls, but a sufficientad valorem
tax must be levied to take care of the principal and interest
on said bonds.
APPROVED: FEB 3, 1941              Very truly yours
/s/ Grover Sellers                 ATTORNEY GENERAL OF TEXAS
FIRST ASSISTANT ATTORNEY GENERAL   By /s/ Claud 0. Boothman
                                   Claud 0. Boothman, Assistant
APPROVED: OPINION COMMITTEE
BY:       BWB, CHAIRMAN
COB-s:wb